Case 3:19-cv-00888-WQH-BGS Document 1-3 Filed 05/10/19 PageID.68 Page 1 of 3




       1   PAUL M. GLEASON (SBN: 155569)
           TOREY JOSEPHFAVAROTE(SBN: 198521)
       2   JING TONG (SBN: 285061)
           GLEASON & FAVAROTE LLP
       3   4014 LONG BEACH BLVB., STE. 300
           LONG BEACH CA 90807
       4   (213) 452-0510 Telephone
           (213) 452-0514 Facsnnile
       5   pgleason@gleasonfavarote.com
           ttavarote@gJ.easonfavarote.com
       6   jtong@gleasonfavarote.com

  17       Attorneys for Defendant CoreCivic, Inc.
       8
       '
                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

           DENNIS GLOVER                              Case No.      '19CV888 WQHBGS

                                Plaintiff,            State Court Case No. 37-2019-00012457-
                                                      CU-WT-CTL
             vs.
                                                      DECLARATION OF FRED
~6         CORECMC INC. a M~aland                     FIGUEROA IN SUPPORT OF
I',1       Co~oration, FRED FIGUEROA, an              NOTICE OF REMOVAL OF CIVIL
~7         individual, and DOES 1 through 25,         ACTION OF DEFENDANT
  I
           Inclusive,                                 CORECMC, INC.
18
                              Defendants.




           Ill
24
           Ill
25
           Ill
26
           Ill
27
           Ill
28

            DECLARATION OF FRED FIGUEROA IN SUPPORT OF NOTICE OF REMOVAL OF CIVIL ACTION OF
                                        DEFENDANT CORECIVIC, INC.
Case 3:19-cv-00888-WQH-BGS Document 1-3 Filed 05/10/19 PageID.69 Page 2 of 3




                           DECLARATION OF FRED FIGUEROA
 2
 3          I, Fred Figueroa, hereby declare and state as follows:
 4           1.     I am named as a Defendant in the above-captioned matter. I have
 s    personal knowledge of the facts set forth in this declaration and if called upon to do
 6    so, I would and could competently testify to the same.

 7          2.      As of the date of this declaration I have not been served with the
 8    complaint in the above-captioned matter.
19          3.      I am currently employed by CoreCivic of Tennessee, LLC. In March
10    2019, I became the Warden at the Eloy Detention Center in the state of Arizona and I
11    continue to hold that same position as of the date of this declaration.        Before
12    becoming Warden at the Eloy Detention Center in Arizona, I was Warden at the
13    Otay Mesa Detention Center in San Diego, California. When I became Warden at
14    the Eloy Detention Center in March 2019, I moved from San Diego, California to
15    Arizona. I cun-ently live in Arizona and I do not maintain any home or residence in
16    California.
17          I testify under penalty of perjury under the laws of the United States that the
18    foregoing is true and con-ect and that this declaration was executed on May_], 2019,
19    at Eloy, Arizona.
20
21

22

23
24

25
26
27

28

                                                 1.
       DECLARATION OF FRED FIGUEROA IN SUPPORT OF NOTICE OF REMOVAL OF CIVIL ACTION OF
                                  DEFENDANT CORECIVIC, INC.
 Case 3:19-cv-00888-WQH-BGS Document 1-3 Filed 05/10/19 PageID.70 Page 3 of 3



 1                                  PROOF OF SERVICE
 2         I, Thomas Steinhart, declare:
 3         I am and was at the time of the service mentioned in this declaration,

 4   employed in the County of Los Angeles, California. I am over the age of 18 years

 5   and not a party to the within action. My business address is Gleason & Favarote,

 6   LLP, 4014 Long Beach Boulevard, Suite 300, Long Beach, CA 90807.

 7         On May 10, 2019, I served a copy(ies) of the following document(s):

 8
        DECLARATION OF FRED FIGUEROA IN SUPPORT OF NOTICE OF
        REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
 9
     on the parties to this action by placing them in a sealed envelope(s) addressed as
10
     follows:
11
      Attorney                                       Party(ies) Served     Method ot
12                                                                         Service
13    GEOFFREY C. LYON                               Attornets for         First Class
      LYON LAW PC                                    Plaintif , ROBIN      Mail
14    10960 Wilshire Blvd., Ste. 820                 CLARK
      Los An~eles, CA 90024-3732
15    Tel: (31 ) 818-7700; Fax: (424) 832-7405
      glyon@lyonlawyer.com
16
      ~     t13y MAILl I placed the sealed envelope(s) for collection and mailing by
             ollowi~ t e ordinary businessfaractice of Gleason & Favarote, LLP, Long
17
            Beach, alifomia. I am readily amiliar with Gleason & Favarote, LLP's
18          2ractice for collecting and processin8 of correspondence for mailmg with
            the United States Postal Service, sai practice 5einij that, in the ordmary
19          course of business, correspondence with postage fu ly prepaid is deposited
            with the United States Postal Service the same day as it is placed for
20          collection.

21    D     (BY CM/ECF SYSTEM) I caused the above-referenced documen~~ to be
            sent by electronic transmittal to the Clerk's Office using the CM/E
22          ~tern for filing which ~enerated a Notice of Electromc Filing to the
                /ECF registrants in t · s case.
23
           I declare under penalty of perjury under the laws of the United States that the
24
     foregoing is tlue and correct, and this declaration was executed      ay 10, 2019, at
25
     Long Beach, California
26
27
                                                                            art
28

                                               1.
                                       PROOF OF SERVICE
